DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 were previously pending and subject to Final Action, hereinafter “the Final Action,” dated June 3, 2021. In the response submitted on October 4, 2021, claims 1-3, 14, and 20 were amended. Therefore, claims 1 thru 20 are currently pending and subject to the following Non-Final Action on the merits.
Response to Arguments
The following responses are directed to Applicant’s Response, hereinafter “the Response,” filed on October 4, 2021.
Applicant’s arguments on Pages 8-13 of the Response, concerning the previous rejection of claims 1 thru 20 under 35 U.S.C. § 103 and have been fully considered and are moot in view of the amended claims. Applicant’s arguments are moot because the amended claims necessitated new ground(s) of rejection under 35 U.S.C. § 103 as will further be discussed below in the detailed 35 U.S.C. § 103 rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 thru 7, 9 thru 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ananthanarayanan et al., hereinafter Anan, Pat. No. US 9,569,745 B1, Using Multiple Models to Understand Data” (reference U of the attached PTO-892).
Regarding claim 1, Anan teaches [a]n apparatus for autonomously clustering shipping units (Anan, Figure 4: service provider 406), the apparatus comprising a clustering engine that when executed by one or more processors, causes the one or more processors to: (Anan, Figure 4: memory 418 and clustering module 428; and Col. 7: lines 17 thru 55). Wherein, Anan teaches a clustering module stored on memory and executed by processor of a computing system. Id.
access clustering information units from a clustering data management tool, wherein the clustering information units includes a set of data…(Anan, Figure 5: Historical Data 504, Purchase Order Data 508, Forecasting Data 510, Configuration Data 516; and Figure 8: Data Store 810 and Production 812; Col. 3: lines 57 thru 58, Col. 4: line 53 thru Col. 5: line 3, Col. 8: lines 25 thru 30, Col. 14: lines 38-40, and Col. 15: lines 30-32). Wherein, Anan teaches a data store (i.e., a clustering data management tool) for storing data utilized to create regional clusters, e.g., historical and purchase order data in disparate databases, (i.e., clustering information units) and the data is received and analyzed by the clustering module (i.e., accessed) until the service provider detects a change. Id.
…and wherein the clustering information units comprise clustering data, wherein the clustering data comprises: shipping unit behavior data, the shipping unit behavior data includes shipper behavior data…(Anan, Col. 3: lines 57 thru 58 and Col. 4: line 53 thru Col. 5: line 3). Wherein, Anan teaches the clustering data includes information indicating a significant decrease in pickup orders from a high-density pickup area, e.g., vendors and warehouses, i.e., shipping unit behavior data includes shipper behavior data. Id. 
extract one or more features from the clustering information units (Anan, Col. 3: lines 57 thru 58 and Col. 4: lines 53 thru 59). Wherein, Anan teaches the shipping frequency of a warehouse, i.e., a feature from the clustering information units, is extracted to determine if a significant decrease has been detected. Id., wherein the features are representative of the one or more of the shipping unit behavior data or the package information (Anan, Col. 4: lines 53 thru 57, and Col. 8: lines 25 thru 30, and Col. 9: lines 62 thru 66). Wherein, Anan teaches features include volume and weight of an order and a warehouse, i.e., shipper, with significant decrease in pickups from the warehouse, i.e., shipping unit behavior data. Id.; and
based at least in part on the shipping unit behavior data, generate, using a shipping unit clustering learning model and the one or more features from the clustering information units, an output comprising cluster of shipping units… (Anan, Col. 3: lines 57 thru 58 and Col. 4: lines 4 thru Col. 5: line 11). Wherein, Anan teaches the service provider utilizes the clustering machine learning module comprising a k-means clustering .
Yet, Anan does not explicitly teach, however, in the same field of endeavor, i.e., handling and routing of packages, Streebin teaches wherein the clustering information units includes a set of data that has been normalized and parsed within a larger pool of data (Streebin, ¶¶ [0025] and [0032]). Wherein, Streebin teaches the shipping data can be extracted, normalized, and filtered. Id. 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to normalize and filter the shipping data, modifying the combination of Anan to that of Streebin, for creating standardized shipping data “to enable direct comparison of the data….” (Streebin, ¶ [0053]).
Yet, Anan does not teach, however in the same field of endeavor, i.e., handling and routing of packages, Nuthulapati teaches…the shipping unit behavior data includes shipper behavior data predicted via a first set of predictions…(Nuthulapati, ¶ [0064]).  Wherein, Nuthulapati teaches predicting typical actions of a seller (i.e., a shipping unit) includes accessing historical data. Id. 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to predict typical actions of a seller, modifying the combination of Anan and Streebin to that of Nuthulapati, for consolidating so that the shipping cost per package can be reduced as a result of the consolidation or combining shipments into a single shipment.” (Nuthulapati, ¶ [0034]).
Although Anan teaches using a machine learning model for clustering and the combination of Anan and Nuthulapati teaches predicted shipper behavior data, Anan or the combination of Anan, Streebin, and Nuthulapati does not teach, however, in the same field of endeavor, i.e., machine learning, teaches using a first machine learning model to predict and a second machine learning model to output. (Patel, Page 1723: Introduction ¶ [0002]). 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to utilize multiple machine learning models when analyzing disparate data, modifying the combination of Anan, Streebin, and Nuthulapati to that of Patel, for providing “new and unique insight that can help developers understand various properties of data” and “analyzing results from multiple models can help people diagnose errors by understanding relationships among data, features, and algorithms.” (Patel, Page 1723: Abstract and Page 1728: Conclusion ¶ [0001]).
Regarding claim 2, the combination of Anan, Streebin, Nuthulapati, and Patel teach the apparatus of claim 1. Anan does not teach, however, Nuthulapati further teaches wherein the shipping unit behavior data includes one or more of: predictions indicating what a shipper is likely to ship based on what the shipper typically ships, when the shipper will likely ship based on when the shipper typically ships, and where the shipper will likely ship based on where the shipper typically ships.  (Nuthulapati, ¶ [0064]). Wherein, Nuthulapati teaches predicting a  
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a prediction of typical locations a seller sells items to, modifying the combination of Anan and Streebin to that of Nuthulapati, for consolidating shipment of items being shipped by the seller “so that the shipping cost per package can be reduced as a result of the consolidation or combining shipments into a single shipment.” (Nuthulapati, ¶ [0034]).
Regarding claim 3, the combination of Anan, Streebin, Nuthulapati, and Patel teach the apparatus of claim 2. Anan further teaches wherein the cluster of shipping units represents one or more of: shipper behavior, building volume, package handler behavior or package delivery driver behavior (Anan, Col. 3: lines 5 thru 9, 34 thru 43, 57 thru 58, Col. 4: line 53 thru Col. 5: line 3, and Col. 11 lines 43 thru Col. 12 line 5). Wherein, Anan teaches recalculating shipping clusters based on whether warehouse’s/vendor’s, i.e., shipper’s, pickup orders may have increased or decreased, i.e., shipper behavior data, and based on why carriers currently do or do not service an analogous route to a proposed route for a cluster of vendors, e.g., a carrier’s does not service routes with large loads because the carrier’s vehicle has insufficient capacity, i.e., a package delivery driver behavior. Id.
Regarding claims 4, the combination of Anan, Streebin, Nuthulapati, and Patel teach the apparatus of claim 2. Anan further teaches wherein the clustering information units comprises one or more of: an industry segment categorization of business shippers, an industry segment categorization of packages, weather information associated with packages, or event information associate with packages (Anan, Abstract; and Col. 3: lines 57 thru 59). Wherein, Anan teaches an industry categorization of a high-density area consisting of a warehouse and vendors, i.e., business shippers. Id.
Regarding claim 5, the combination of Anan, Streebin, Nuthulapati, and Patel teach the apparatus of claim 2. Anan further teaches wherein the output comprises a cluster of a plurality of entities including one or more of: shippers, buildings, package handler or package delivery drivers (Anan, Abstract; Figure 2: element 208). Wherein, Anan teaches the output comprises clusters of vendors in various geographical locations, i.e., plurality of shippers. Id.
Regarding claim 6, the combination of Anan, Streebin, Nuthulapati, and Patel teach the apparatus of claim 2. Anan further teaches wherein the shipping unit clustering learning model is a k-means based clustering model (Anan, Col. 4: lines 6 and 65 thru 66).
Regarding claim 7, the combination of Anan, Streebin, Nuthulapati, and Patel teach the apparatus of claim 6. Anan further teaches wherein the k-means based clustering learning model has k different clusters of output (Anan, Figure 2: regional clusters 208; Col. 4: lines 64 thru 66 and Col. 8: lines 30 thru 32).
Regarding claim 9, the combination of Anan, Streebin, Nuthulapati, and Patel teach the apparatus of claim 1. Anan further teaches wherein the shipping unit clustering learning model comprises one of: a k-means clustering model, a hierarchical clustering model, an x means clustering model, a distribution based clustering model or a density based clustering model (Anan, Col. 4: lines 6 and 65 thru 66).
Regarding claim 10, the combination of Anan, Streebin, Nuthulapati, and Patel teach the apparatus of claim 1. Anan further teaches wherein the clustering engine is further configured to:
receive additional clustering data after a particular future time period (Anan, Col. 4: lines 53 thru 57 and Col. 8: lines 28 thru 30). Wherein, Anan teaches the service provider continues to persist regional clusters until a change is detected and the clustering module receives this pickup location data that can be historical data, i.e., clustering data after a particular future time period.;
extract one or more features from the additional clustering data (Anan, Col. 3: lines 57 thru 58 and Col 4: lines 53 thru 59). Wherein, Anan teaches the shipping frequency of a warehouse is extracted to determine if a significant decrease has been detected, i.e., a feature from the additional clustering data. Id.; and
update the clustering engine based on the features extracted from additional clustering data (Anan, Claim 5; and Col. 4: line 61 thru Col. 5: line 3 and Col. 8: lines 28 thru 30). Wherein, Anan teaches the service provider updates the clustering engine with data, i.e., historical data, manually entered data, purchase order data, an/or forecast data, when the shipper frequency changes so that the clustering module can recalculate the regional clusters. Id.
Regarding claim 11, the combination of Anan, Streebin, Nuthulapati, and Patel teach the apparatus of claim 1. Anan further teaches further comprising a training engine (Anan, Figure 4: service provider 406, memory 418, and clustering module 428; . Wherein, Anan teaches the service provider is a computing device and clustering module is stored on the memory. Id. configured to:
receive additional clustering data after a particular future time period (Anan, Col. 4: lines 53 thru 57 and Col. 8: lines 28 thru 30). Wherein, Anan teaches the service provider continues to persist regional clusters until a change is detected and the clustering module receives this pickup location data that can be and recalculating the regional clusters with historical, i.e., data after a particular future time period. Id.;
extract one or more features from the additional clustering data (Anan, Col. 3: lines 57 thru 58 and Col 4: lines 53 thru 59). Wherein, Anan teaches the shipping frequency of a warehouse is extracted to determine if a significant decrease has been detected, i.e., a feature from the additional clustering data. Id.;
access historical data to generate a historical data set for one or more historical clustering (Anan, Figure 5: Historical Data 504 and Figure 8: Data Store 810 and Production 812; Col. 3: lines 57 thru 58, Col. 4: line 53 thru Col. 5: line 3, Col. 8: lines 25 thru 30, Col. 14: lines 38-40, and Col. 15: lines 30-32Col. 8: lines 28 thru 30). Id.;
extract one or more features from the historical data set (Anan, Anan, Figure 5: Historical Data 504, Purchase Order Data 508, Forecasting Data 510, Configuration Data 516; Figure 8: Data Store 810 and Production 812; and Col. 8: lines 25 thru 33) Wherein, Anan teaches the system extracts pickup location data, purchase order data, and/or forecast data, i.e. features. Id.;
compare the one or more features extracted from the additional clustering data with the one or more features extracted from the historical data set (Anan, Claim 5; and Col. 4: lines 53 thru Col. 5: line 3 and Col. 8: lines 28 thru 30). Wherein, Anan teaches the service provider continues to monitor the regional clusters for changes in shipper frequency, i.e., comparing additional features to historical features. Id.
Regarding claim 12, the combination of Anan, Streebin, Nuthulapati, and Patel teach the apparatus of claim 1. Anan further teaches wherein the clustering data comprises one or more tracking number, package activity time stamp, package manifest time, service type, package dimension, package height, package width, package length, or account number associated with a shipper (Anan, Col. 3: lines 34 thru 39). Wherein, Anan teaches the clustering data comprises the size of the package, i.e., package dimension, package height, package width, package length. Id.
Regarding claim 13, the combination of Anan, Streebin, Nuthulapati, and Patel teach the apparatus of claim 1. Anan further teaches wherein the features extracted from the one or more clustering information units comprise one or more of a residential indicator, a hazardous material indicator, an oversize indicator, a document indicator, a Saturday delivery indicator, a return service indicator, an origin location codes, a set of destination location codes, a package activity time stamp, a set of scanned package dimensions, and a set of manifest package dimensions (Anan, Claim 1; Col. 3: line 57 thru 58 and Col. 8: lines 25 thru 50). Wherein, Anan teaches receiving order data comprising pickup location data, e.g., zip code of a 
Regarding claim 20, the claim is the product claim for the apparatus disclosed in representative claim 1.  Anan teaches ...the shipping unit behavior data includes two or more of: shipper behavior data, building volume data, package handler behavior data, and package delivery driver behavior data (Anan, Col. 3: lines 5 thru 9, 34 thru 43, 57 thru 58, Col. 4: line 53 thru Col. 5: line 3, and Col. 11 lines 43 thru Col. 12 line 5). Wherein, Anan teaches recalculating shipping clusters based on whether warehouse’s/vendor’s, i.e., shipper’s, pickup orders may have increased or decreased, i.e., shipper behavior data, and based on why carriers currently do or do not service an analogous route to a proposed route for a cluster of vendors, e.g., a carrier’s does not service routes with large loads because the carrier’s vehicle has insufficient capacity, i.e., a package delivery driver behavior. Id.
The remaining limitation of the claim are analogous limitations of claim 1. Accordingly, the claim is rejected under the same premise. However, the claim further 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Anan in view of Streebin, further in view of Nuthulapati, see claim 1 above, further in view of Ren et al., hereinafter Ren, Pub. No. US 2015/0142808 A1.
Regarding claim 8, the combination of Anan, Streebin, and Nuthulapati teach the apparatus of claim 7. Yet Anan or the combination does not teach, however, in the same field of endeavor, i.e., clustering data using a k-means algorithm, Ren teaches wherein the value of k is determined using an elbow method (Ren, ¶ [0035]).
.

Claims 14 thru 19 are rejected under 35 U.S.C. 103 as being unpatentable over Anan in view of Streebin. 
Regarding claim 14, Anan teaches [a] method for autonomously clustering shipping units (Anan, Abstract), the method comprising:
receiving raw input data (Anan, Figure 5: Historical Data 504, Purchase Order Data 508, Forecasting Data 510 and one or more processor devices 512)
…accessing, using a clustering engine, the one or more clustering information units from a clustering data management tool, wherein the one or more clustering information units comprise clustering data (Anan, Figure 5: Historical Data 504, Purchase Order Data 508, Forecasting Data 510, Configuration Data 516; and Figure 8: Data Store 810 and Production 812; Col. 3: lines 57 thru 58, Col. 4: line 53 thru Col. 5: line 3, Col. 8: lines 25 thru 30, Col. 14: lines 38-40, and Col. 15: lines 30-32). Wherein, Anan teaches a data store (i.e., a clustering data management tool) for storing data utilized to create regional clusters, e.g., historical and purchase order data in disparate databases, (i.e., Id., 
wherein the clustering data comprises shipping unit behavior data and package information (Anan, Col. 3: lines 57 thru 58, Col. 4: line 53 thru Col. 5: line 3, and Col. 9: lines 62 thru 66). Wherein, Anan teaches the clustering data includes information indicating a significant decrease in pickup orders from a high-density pickup area, e.g., vendors and warehouses, i.e., shipping unit behavior data includes shipper behavior data, and the data further includes weight and volume of an order, i.e., package information. Id.,
the shipping unit behavior data includes one or more of: building volume data, package handler behavior data, and package delivery driver behavior data (Anan, Col. 3: lines 57 thru 58 and Col. 4: line 53 thru Col. 5: line 3). Wherein, Anan teaches that a warehouse’s, i.e., shipper’s, pickup orders may have increased or decreased, i.e., shipper frequency is shipper behavior in light of the specification, which is used to update the regional clusters. Id.; Page 5 of 14Application No. 16/197,095Attorney Docket No. IPP2018058097/294653 Response Filed 10/04/2021 Reply to Office Action of: 06/03/2021 
extracting, using the clustering engine, one or more features from the clustering information units (Anan, Col. 3: lines 57 thru 58 and Col. 4: lines 53 thru 59). Wherein, Anan teaches the shipping frequency of a warehouse, i.e., a feature from the clustering information units, is extracted to determine if a significant decrease has been detected. Id., 
wherein the features are representative of one or more of shipping unit behavior data and package information (Anan, Col. 4: lines 53 thru 57, and Col. 8: lines 25 thru 30, and Col. 9: lines 62 thru 66). Wherein, Anan teaches features Id.; and 
based at least in part on the shipping unit behavior data and the package information, generating, using a shipping unit clustering learning model and the one or more features, an output comprising a cluster of shipping units (Anan, Col. 3: lines 57 thru 58 and Col. 4: lines 4 thru Col. 5: line 11, Col. 9: lines 62 thru 66, and Col. 12: line 61 thru Col. 13: line 7). Wherein, Anan teaches the service provider utilizes the clustering machine learning module comprising a k-means clustering algorithm (i.e., shipping unit clustering learning model) to continually recalculate regional clusters of vendors/warehouses (i.e., clustering shipping units) based on clustering data which includes information indicating a significant decrease in pickup orders from a high-density pickup area, e.g., warehouses, i.e., shipping unit behavior data, and “weight and/or volume of the order,” i.e., package information. Id. 
Yet, Anan does not teach, however, Streebin further teaches parsing the raw input data into a smaller subset of raw input data; normalizing the subset to generate one or more clustering information units; at least partially in response to the normalizing, accessing, using a clustering engine, the one or more clustering information units… (Streebin, Figure 1: step S110 and step S150; and ¶¶ [0025] and [0032]). Wherein, Streebin teaches the shipping data can be extracted, normalized, and filtered at step S110 and subsequently retrieved and compared to supplementary shipping data at S150. Id.
to enable direct comparison of the data…” to determine batching of shipments. (Streebin, ¶¶ [0053] and [0054]).
Regarding claim 15, the claim is the method claim for the apparatus disclosed in representative claim 2. The claim shares analogous limitations with claim 2, and, thereby, is rejected under the same premise. 
Regarding claim 16, the claim is the method claim for the apparatus disclosed in representative claim 3. The claim shares analogous limitations with claim 3, and, thereby, is rejected under the same premise. 
Regarding claim 17, the claim is the method claim for the apparatus disclosed in representative claim 4. The claim shares analogous limitations with claim 4, and, thereby, is rejected under the same premise. 
Regarding claim 18, the claim is the method claim for the apparatus disclosed in representative claim 5. The claim shares analogous limitations with claim 5, and, thereby, is rejected under the same premise. 
Regarding claim 19, claim 19 is the method claim for the apparatus disclosed in representative claim 6. The claim shares analogous limitations with claim 6, and, thereby, is rejected under the same premise. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE J SHAFER whose telephone number is (469)295-9174.  The examiner can normally be reached on 8:30 am - 4:30 pm CST, Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jessie James Shafer
Examiner
Art Unit 3628





/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628